IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                          February 23, 2009
                                     No. 08-60214
                                   Summary Calendar                    Charles R. Fulbruge III
                                                                               Clerk

JULIA CASTRO CARRERA

                                                   Petitioner

v.

ERIC H. HOLDER, JR., U. S. ATTORNEY GENERAL

                                                   Respondent


                        Petition for Review of an Order of the
                           Board of Immigration Appeals
                                BIA No. A98-964 715


Before JOLLY, BENAVIDES, and HAYNES, Circuit Judges.
PER CURIAM:*
       Julia Castro Carrera (Castro), a native and citizen of Guatemala, has filed
a petition for review of the Board of Immigration’s (BIA) decision affirming the
Immigration Judge’s order denying her motion to reopen removal proceedings
following an in absentia removal order entered October 19, 2005. Castro argues
that the case should be remanded to the BIA because the paralegal she hired




       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
                                       No. 08-60214

sent her motion for a change in venue to the wrong address.1 She contends that
the paralegal admitted his ineffective assistance and that she is entitled to relief
under Matter of Lozada, 19 I. & N. Dec. 637, 639 (BIA 1988), overruled in part
by Matter of Compean, 24 I. & N. Dec.710 (BIA 2009).
       Castro has not addressed the BIA’s determination that her motion to
reopen was not timely filed. Filing within 180 days is a condition precedent to
considering whether to reopen based on exceptional circumstances. See 8 U.S.C.
§ 1229a(b)(5)(C)(i).2 Therefore, Castro has abandoned a dispositive issue on
appeal. See Rodriguez v. INS, 9 F.3d 408, 414 n. 15 (5th Cir. 1993).
       Moreover, Castro has not shown that her failure to attend the hearing was
caused by exceptional circumstances beyond her control.                       See 8 U.S.C.
§ 1229a(e)(1). The IJ’s determination that Castro received written and oral
notice of the October 19, 2005 hearing was supported by substantial evidence in
the record. See Girma v. INS, 283 F.3d 664, 666 (5th Cir. 2002). The fact that
the paralegal hired by Castro did not correctly serve an administrative appeal
on the respondent or that the paralegal failed to properly file a motion for a
change in venue, which events apparently occurred after the hearing date, is not
an exceptional circumstance justifying Castro’s failure to appear at the hearing
or to at least notify the IJ that she was unable to attend. For similar reasons,
Castro has not shown that her failure to appear resulted from ineffective
assistance of counsel.
       Castro has not shown that the BIA abused its discretion in denying the
motion to reopen. See Singh v. Gonzalez, 436 F.3d 484, 487 (5th Cir. 2006).
Castro’s petition for review is DENIED.

       1
          It is somewhat unclear to what Castro is referring. However, it appears to be a
reference to the 2005 failure to mail a notice of appeal of the in absentia removal order to the
correct office.
       2
         Castro was advised of the need to file a motion to reopen in a March 13, 2006 opinion
of the BIA rejecting her appeal of the in absentia removal order. At that point, she still had
a month to file a timely motion to reopen.

                                               2